Detailed Action
Claims 1-2, 4-13, and 15-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	Claims 1, 2, 8, 13 and 18 have been amended 
3.	Claims 3 and 14 have been canceled.
Response to Amendment
4.	Based on Applicant’s amendment and argument the rejection of Claims 1-2, 8-13, 15 and 18-20 under 35 U.S.C. 101 is expressly withdrawn. 
a. 	Regarding   to amended claim 1, in page 8 last paragraph, the Applicant substantially argues “While Heuscher may have the same goal in mind (reduced exposure), Heuscher does not actually teach or suggest "scanning a patient with a computed tomography (CT) system using an effective dose less than 1/2 of a scanning protocol for perfusion." Rather, Heuscher uses a typical dose, but uses a collimator to block radiation.
As to  the above argument [a], Examiner respectfully, disagrees for the following reasons. 
Heuscher specifically teaches a method of reducing a radiation dose using dynamic collimation method.  Specifically, radiation dose delivered to a patient can be reduced by varying a scanning frequency or interval between scans during a series of scans. Thus, by varying frequency or interval between scans it is possible to reduce radiation dose at any predetermined level that can includes ½ dose.  
 Further Although the Heuscher reference is silent on the amount of an effective dose less than 1/2, one skilled in the art would have been motivated to use such a range of an effective dose less than 1/2 as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as an effective dose less than 1/2 is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan as taught by Heuscher. Accordingly, this type of modification would have been no more than an effort to optimize results, and for which Heuscher teach that the optimization of said parameter is desirable (See [0229][0246]). In the absence of any showing of criticality or unexpected results, the particular an effective dose less than 1/2 used to scan given a scanning
The  routine optimization and experimentation can be carried out by varying frequency or interval between scans. 

b.        Regarding amended claim 1,  in page 8 last paragraph and page 9 1st paragraph,  the applicant substantially argues “Heuscher uses a typical dose and dynamically blocks radiation outside the region of interest. This results in less radiation exposure for the patient. However, this does not imply that a lower effective dose is used. Rather, Heuscher and the present invention are directed to two distinct methods for reducing exposure. Heuscher prevents physical exposure while the current invention provides better analysis from sparse data.”
            As to above argument [b], Examiner respectfully disagrees, because as discuss in section [a] above  Heuscher teaches a method of  dynamical reducing a radiation dose as necessary  by varying  a frequency or interval between scans.  Further the Applicant does not indicate how invention provides better analysis from sparse data. 
Examiner address all the Applicant argument.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 5.	Claims  1-2, 4-5, 7-13, and 15-19  are rejected   under 35 U.S.C. 103(a) as being unpatentable over Golden; Daniel Irving (hereafter Golden ) US 20180218502 A1 published on August 02 2018,  in view of Heuscher; Dominic (hereafter Heuscher) US 20160000389 A1 published on January 07, 2016, further in view of Sankaran; Sethuraman (hereafter  Sankaran) US 20150302139 A1 published on October 22, 2015.
Regarding claim 1, Golden teaches a method for estimating myocardial perfusion by a medical imager (Abstract [0069]-[0070], a method of evaluating one or more of functional cardiac images, myocardial delayed enhancement images or myocardial perfusion 
images  by training the images using  a Convolutional Neural Networks (CNN) )
the method comprising: scanning a patient with a computed tomography (CT) system ([0327] FIG. 46 , image data is a short-axis magnetic resonance (MR) acquisition, but other imaging planes (e.g., the long axis) and other imaging modalities (e.g., computed tomography or ultrasound) are used to scan the cardinal image. Thus, CT and MR can be used interchangeably), the scanning providing sparse coronary CT data representing contrast agent in a heart of the patient over time( [0306],[0314], Perfusion imaging using gadolinium-based contrast is used to identify biomarkers of coronary stenosis. Late gadolinium enhancement imaging, also using gadolinium-based contrast, is used to assess myocardial infarction. Contrast agent corresponds to gadolinium-based contrast, wherein the images are typically acquired both in short axis orientations, in which the imaging plane is parallel to the short axis of the left ventricle, and in long axis orientation. Golden further teaches sparsely annotated database(0306).);
estimating the myocardial perfusion by a machine-learned model having been trained by deep learning ([0007], a trained Convolutional Neural Network (CNN) model trained on one or more of functional cardiac images, myocardial delayed enhancement images or myocardial perfusion images. The trained CNN model may have been trained on annotated cardiac images of a different type than those for which the trained CNN model will be used for inference. It is well-known that a CNN is a deep learning approach that is widely used for solving complex problems), the machine-learned model outputting the myocardial perfusion in response to input of the coronary CT data and the information ([0007], Fig.6, the trained cardiac images, myocardial delayed enhancement images or myocardial perfusion images are outputted by the output layer, as shown in Fig. 6 the architecture of each of the CNN include an input layer and an output layer, as well as multiple hidden layers);
displaying the myocardial perfusion (Fig. 3, [0015], FIG. 3 shows example SSFP MRI 
images 300a (end diastole) and 300b (end systole) which display the papillary muscles and myocardium of the left ventricle). 
However, it is noted that Golden does not specifically teach “using an effective dose less than 1/2 of a scanning protocol for perfusion; acquiring information for the patient ” 
On the other hand, Heuscher teaches Heuscher teaches, wherein scanning comprises scanning with an effective dose less than 1/2 used to scan given a scanning protocol for perfusion, and wherein estimating comprises estimating in response to input of the coronary CT data corresponding to the effective dose ([0229],[0248]-[0249] A reduction in dose may enable coronary  CT angiography to be used on a much more routine basis. Likewise, significantly reducing the dose for CT perfusion scans and whole organ kidney scans will greatly benefit the clinical use of such scans.  The radiation dose delivered to a patient can be reduced by varying a scanning frequency or interval between scans during a series of scans. FIG. 23 illustrates a method of contrast enhanced computed  Tomography (CT) imaging.).
It would have been obvious to further modify the method of Golden to incorporate a method of reducing radiation dose delivered to a patient by varying a scanning frequency or interval between scans during a series of scans as taught as by Heuscher. One would have been motivated to do so because allow user of Golden to optimize the radiation dose by allocating to those applications wherein dose is a limiting factor, e.g. cardiac perfusion (see [0181]). The motion correction can significantly improve the quality, accuracy of the perfusion curves.
Although the Heuscher reference is silent on the amount of  an effective dose less than 1/2, one skilled in the art would have been motivated to use such a range of an effective dose less than 1/2 as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as an effective dose less than 1/2 is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan as taught by Heuscher.  Accordingly, this type of modification would have been no more than an effort to optimize results, and for which Heuscher teach that the optimization of said parameter is desirable (See [0229][0246]). In the absence of any showing of criticality or unexpected results, the particular an effective dose less than 1/2 used to scan given a scanning protocol for perfusion, is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization with a reasonable expectation of success.
It would have been obvious to further modify the method of Golden to incorporate a method of reducing radiation dose delivered to a patient by varying a scanning frequency or interval between scans during a series of scans as taught as by Heuscher. One would have been motivated to do so because allow user of Golden to optimize the radiation dose by allocating to those applications wherein dose is a limiting factor, e.g. cardiac perfusion (see [0181]). The motion correction can significantly improve the quality, accuracy of the perfusion curves.
However, it is noted that a combination of Golden and Heuscher does not specifically teach “acquiring information for the patient ” 
On the other hand, Sankaran teaches acquiring information for the patient  ([0054-0056],[0063-0069]   In addition to CCTA (coronary computed tomography angiograph) a set of clinical parameters  are measured, where the parameters include heart-rate, systolic and diastolic brachial blood pressures, hematocrit, patient height and weight, and patient history, e.g., smoking status, presence/absence of diabetes, etc.,. The set of derived quantities may be calculated from the image scan and the digital representation.  Information for the patient corresponds to the set of clinical parameters; 
A set of derived quantities may be calculated from the image scan and the digital representation. These derived quantities include: Myocardial mass the volume of myocardium (see [0056])
It would have been obvious to a person of ordinary skill in the art at the time of filing to train a set of clinical parameters (such as age, medical history, blood pressure, blood viscosity) and a set of derived quantities (such as mass and volume of Myocardial) taught by Sankaran using the CNN of Golden, and integrate the trained set of clinical parameters and the set of derived quantities with the trained myocardial perfusion images of Golden. 
The suggestion/motivation for doing allow user of Golden to obtain a more complete trained medical data that comprise functional cardiac images, such as myocardial 
perfusion images,  multiple clinical parameters and  the set of derived quantities of a person. Thus, in addition to trained myocardial perfusion image user of Golden able obtain trained information that characterize the medical image such as the mass and volume of myocardial together with medical history (information) of the patient.

Regarding claim 2, Sankaran teaches scanning comprises scanning with fewer than five shots, and wherein estimating comprises estimating in response to input of the coronary CT data from no more than the five shots (Fig.4 [066], step 405 of Fig.4 include calculating a patient-specific diffusivity by using a contrast concentration directly from one or more coronary computed tomographic angiography (CCTA) scans,)
It would have been obvious to a person of ordinary skill in the art at the time of filing to train incorporate a method of calculating patient-specific diffusivity by using a contrast concentration using one or more CCTA) scans taught by Sankaran into Golden.
The suggestion/motivation for doing allow user of Golden to understand and determine properties of diffusivity through blood flow that includes density of two mediums as well as viscosity in case of two-phase system of contrast agent in blood (see [0039]).

Regarding claim 4, Sankaran teaches acquiring the information comprises acquiring patient attributes for the patient ([0036] [0055] the physician’s 102 and/or third party providers 104 can also obtain any combination of patient-specific information, such as age, medical history, blood pressure, blood viscosity, etc., )
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate patient-specific information taught by Sankaran into the myocardial perfusion
 images of Golden. 
The suggestion/motivation for doing allow user of Golden to obtain myocardial perfusion image that include additional information, such age, medical history, blood pressure, blood viscosity, a myocardial mass and the volume of myocardium. Thus, in addition to myocardial perfusion image, user of Golden  able obtain to  information that characterize the medical image such as the mass and volume of myocardial together with medical history(information) of the patient .

Regarding claim 5, Sankaran  teaches acquiring the information comprises acquiring computed tomography angiography image of the patient ([0005], [0027],  for example, anatomic data may be obtained noninvasively using coronary computed tomographic angiography (CCTA).  The CCTA may be used for imaging of patients with chest pain and involves using computed tomography (CT). In addition a 64-slice coronary computed tomography angiograph (cCTA) utilized to measure radio-density across stenosis(see [0005]).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of scanning medical image using well-known computed tomographic
 angiography (CCTA) technique taught by Sankaran into Golden. 
The suggestion/motivation for doing allow user of Golden to provide detailed pictures of the heart and the blood vessels that go to the heart, lung, brain, kidneys, head, neck, legs, and arms, since the image obtained  using CCTA provides  detailed pictures of the heart and all the blood vessels connected to the heart. Further the image obtained using CCTA illustrates narrowed or blocked areas of a blood vessel. 

Regarding claim 7, Golden teaches acquiring the information comprises acquiring static myocardial measure for the patient ([0002] high-resolution images allow the volumes of relevant anatomical regions of the heart (such as the ventricles and muscle) to be measured, either manually, or with the help of semi- or fully-automated software.)

Regarding claim 8, Golden  teaches estimating by input of the information, the coronary CT data ([0313]-[0314], identification and localization of myocardial properties include  coronary stenosis data), and an injection protocol parameter ([0327] FIG. 46, the trained CNN model 4604 has been trained on data that is of the same type as the cardiac image data 4602 (e.g., the same imaging modality, same contrast injection protocol,).

Regarding claim 9, Golden teaches estimating comprises estimating the myocardial perfusion as a parametric image ([0334], Once the myocardium has been delineated, myocardial regions are localized and quantified at 4612. Any potential pathologies (such as infarction) or characteristics (such as perfusion characteristics) of the myocardium may be quantified. Quantification of defects, such as relative hyper- or hypo-intensity, or biologically inferred quantities, such as absolute myocardial perfusion.  Thus, these quantified parameters describe the myocardium images as a parametric, since myocardial regions are characterized these quantified). 

Regarding claim 10, Golden teaches estimating comprises estimating the myocardial perfusion as a peak, time-to-peak, blow flow, blood volume, mean transit time, or combination thereof ([0017],[0196], image in the SAX stack to measure the blood volume within the ventricle; An example interface 1300 is shown in FIG. 13 which displays multiple computed measurements. In at least some implementations, these measurements include stroke volume (SV) 1302, which is the volume of blood ejected from the ventricle in one cardiac cycle. It is known that myocardial perfusion is an imaging test. It is done to show how well blood flows through the heart muscle).

Regarding claim 11, Golden teaches determining, by an image processor, a diagnosis or therapy from the estimated myocardial perfusion, and wherein displaying comprises displaying the diagnosis or therapy ([0118], [0196] FIG. 46 is a flow diagram of one implementation of a process to identify and display myocardial defects. In addition an example interface 1300 is shown in FIG. 13 which displays multiple computed measurements. Some implementations, these measurements include the average rate at which blood leaves the ventricle, and  ED mass 1308, which is the mass of the myocardium (see[0196]);


Regarding claim 12, Golden teaches estimating comprises estimating with the machine-learned model  ([0033]  method of operating a machine learning system ) comprising a convolutional neural network ([0033],  the  machine learning system  includes fully convolutional neural network (CNN) model to segment at least one part of the anatomical structure utilizing the received learning data. Further, as shown in Fig.46, [0327]-[0328],  the CNN model is used to delineate the myocardium and blood pool in all three imaging protocols. The data on which the CNN model 4604 has been trained is data from a cardiac perfusion or myocardial delayed enhancement study), a generative network having been trained adversarial, ([0264] neural network which acts as a discriminator network. The discriminator network may be trained in order to distinguish good and realistic landmark locations, from bad and unrealistic ones.) 


Regarding claim 13, Golden teaches A system for decision support based on perfusion in medical imaging (Abstract [0069]-[0070], a system and a method of evaluating one or more of functional cardiac images, myocardial delayed enhancement images or myocardial perfusion  images  by training the images using  a Convolutional Neural Networks (CNN), the system comprising:
a computed tomography (CT) scanner for scanning a patient while contrast agent is in the patient ( Fig.46 [0314], [0327], a computed tomography  (CT) or ultrasound are used to scan the cardinal image (see Fig.46 [0327]), and perfusion imaging using gadolinium-based contrast is used to identify biomarkers of coronary stenosis. Late gadolinium enhancement imaging, also using gadolinium-based contrast, is used to assess myocardial infarction (see [0324]). Contrast agent corresponds to gadolinium-based contrast), the CT scanner configured to output CT data for the patient (as discussed above  computed tomography  (CT) or ultrasound are used to scan and display  the cardinal image), representing the contrast agent (Fig.46 [0314], [0327], perfusion imaging using gadolinium-based contrast is used to identify biomarkers of  coronary stenosis, wherein the perfusion imaging is obtained using  computed tomography  (CT) or ultrasound);
a memory configured to store a machine-learned model (claim 1,  A method of operating a machine learning system comprising at least one non-transitory processor-readable storage medium storing);
an image processor configured to estimate perfusion information by input of the CT data  to the machine-learned model the perfusion information (0007],  Using the  least one processor  the Convolutional Neural Network (CNN) model trained on one or more of functional cardiac images, myocardial delayed enhancement images or myocardial perfusion images), and a display configured to display the perfusion information ((Fig. 3, [0015], FIG. 3 shows
example SSFP MRI  images 300a (end diastole) and 300b (end systole) which show the papillary muscles and myocardium of the left ventricle);
However, it is noted that Golden does not specifically teach “using an effective dose less than 1/2 of a scanning protocol for perfusion; patient-specific information by input to the machine-learned model, and CT data from a sequence of the six or fewer scan shots  and represent the contrast agent” 
On the other hand, Heuscher teaches, wherein scanning comprises scanning with an effective dose less than 1/2 used to scan given a scanning protocol for perfusion ([0229],[0248]-[0249] A reduction in dose may enable coronary  CT angiography to be used on a much more routine basis. Likewise, significantly reducing the dose for CT perfusion scans and whole organ kidney scans will greatly benefit the clinical use of such scans.  The radiation dose delivered to a patient can be reduced by varying a scanning frequency or interval between scans during a series of scans. FIG. 23 illustrates a method of contrast enhanced computed  Tomography (CT) imaging.).
It would have been obvious to further modify the method of Golden to incorporate a method of reducing radiation dose delivered to a patient by varying a scanning frequency or interval between scans during a series of scans as taught as by Heuscher. One would have been motivated to do so because allow user of Golden to optimize the radiation dose by allocating to those applications wherein dose is a limiting factor, e.g. cardiac perfusion (see [0181]). The motion correction can significantly improve the quality, accuracy of the perfusion curves.
Although the Heuscher reference is silent on the amount of  an effective dose less than 1/2, one skilled in the art would have been motivated to use such a range of an effective dose less than 1/2 as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as an effective dose less than 1/2 is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan as taught by Heuscher.  Accordingly, this type of modification would have been no more than an effort to optimize results, and for which Heuscher teach that the optimization of said parameter is desirable (See [0229][0246]). In the absence of any showing of criticality or unexpected results, the particular an effective dose less than 1/2 used to scan given a scanning protocol for perfusion, is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization with a reasonable expectation of success.
It would have been obvious to further modify the method of Golden to incorporate a method of reducing radiation dose delivered to a patient by varying a scanning frequency or interval between scans during a series of scans as taught as by Heuscher. One would have been motivated to do so because allow user of Golden to optimize the radiation dose by allocating to those applications wherein dose is a limiting factor, e.g. cardiac perfusion (see [0181]). The motion correction can significantly improve the quality, accuracy of the perfusion curves.
However, it is noted that the combination of Golden and Heuscher does not specifically teach “patient-specific information by input to the machine-learned model, and CT data from a sequence of the six or fewer scan shots  and represent the contrast agent ’ 
On the other hand, Sankaran teaches  patient-specific information for the patient  ([0055],  a set of clinical parameters  are measured, where the parameters include heart-rate, systolic and diastolic brachial blood pressures, hematocrit, patient height and weight, and patient history, e.g., smoking status, presence/absence of diabetes, etc.,. Information for the patient corresponds to the set of clinical parameters); and 
provided with no more than the six or fewer scan shots of the CT data to represent the contrast agent (Fig.4 [066], step 405 of Fig.4  include calculating a patient-specific diffusivity by using a contrast concentration directly from one or more coronary computed tomographic angiography (CCTA) scans,)
It would have been obvious to a person of ordinary skill in the art at the time of filing to train using CNN a set of clinical parameters taught by Sankaran and integrate the parameters with the trained myocardial perfusion images of Golden. 
The suggestion/motivation for doing allow user of Golden to obtain a more complete trained medical data that including both functional cardiac images such as myocardial 
perfusion images and multiple clinical parameters associated  to a person. 

Regarding claim 15, Golden teaches the image processor  ([0028],  A machine learning system including at least one non-transitory processor-readable storage medium, and at least one processor) is configured to estimate by input of the CT data ([0313]-[0314], identification and localization of myocardial properties include  coronary stenosis data and  injection protocol information for injection of the contrast agent into the patient (([0327] FIG. 46, the trained CNN model 4604 has been trained on data that is of the same type as the cardiac image data 4602 (e.g., the same imaging modality, same contrast injection protocol).
However, it is noted that Golden does not specifically teach “the patient-specific information”
On the other hand, Sankaran teaches estimate by input of the CT data the patient-specific information ([0054-0056],[0063-0069]   In addition to CCTA (coronary computed tomography angiograph) a set of clinical parameters  are measured, where the parameters include heart-rate, systolic and diastolic brachial blood pressures, hematocrit, patient height and weight, and patient history, e.g., smoking status, presence/absence of diabetes, etc.,. The set of derived quantities may be calculated from the image scan and the digital representation.  Information for the patient corresponds to the set of clinical parameters;
A set of derived quantities may be calculated from the image scan and the digital representation. These derived quantities include: Myocardial mass the volume of myocardium (see [0056])
It would have been obvious to a person of ordinary skill in the art at the time of filing to train a set of clinical parameters (such as age, medical history, blood pressure, blood viscosity) and a set of derived quantities (such as mass and volume of Myocardial) taught by Sankaran using the CNN of Golden, and integrate the trained set of clinical parameters and the set of derived quantities with the trained myocardial perfusion images of Golden. 
The suggestion/motivation for doing allow user of Golden to obtain a more complete trained medical data that comprise functional cardiac images, such as myocardial 
perfusion images,  multiple clinical parameters and  the set of derived quantities of a person. Thus, in addition to trained myocardial perfusion image user of Golden able obtain trained information that characterize the medical image such as the mass and volume of myocardial together with medical history (information) of the patient.

Regarding claim 16, Sankaran teaches the patient-specific information comprises a patient attribute, an angiography image, an arterial enhancement curve, and/or quantification from the CT data ([0005], [0027] For example, anatomic data may be obtained noninvasively using coronary computed tomographic angiography (CCTA).  The CCTA may be used for imaging of patients with chest pain and involves using computed tomography (CT). In addition a 64-slice coronary computed tomography angiograph (cCTA) utilized to measure radio-density across stenosis(see [0005]).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of scanning medical image using well-known computed tomographic
 angiography (CCTA) technique taught by Sankaran into Golden. 
The suggestion/motivation for doing allow user of Golden to provide detailed pictures of the heart and the blood vessels that go to the heart, lung, brain, kidneys, head, neck, legs, and arms, since  the image obtained  using CCTA provides  detailed pictures of the heart and all the blood vessels connected to the heart. Further the image obtained using CCTA illustrates narrowed or blocked areas of a blood vessel. 

Regarding claim 17, Golden teaches the perfusion information comprises a perfusion image, a quantitative value of perfusion, a diagnosis, and/or a therapy (0118], [0196] FIG. 46 is a flow diagram of one implementation of a process to identify and display myocardial defects. In addition an example interface 1300 is shown in FIG. 13 which displays multiple computed measurements. These measurements include the average rate at which blood leaves the ventricle, and  ED mass 1308, which is the mass of the myocardium (see[0196]).
Regarding claim 18, Golden teaches a method for decision support based on perfusion measured by a medical imager (Abstract [0069]-[0070], a method of evaluating one or more of functional cardiac images, myocardial delayed enhancement images or myocardial perfusion images  by training the images using  a Convolutional Neural Networks (CNN)), the method comprising:
scanning a patient with a computed tomography (CT) system, ((0327] FIG. 46 , image data is a short-axis magnetic resonance (MR) acquisition, but other imaging planes (e.g., the long axis) and other imaging modalities (e.g., computed tomography or ultrasound) are used to scan the cardinal image. Thus, CT and MR can be used interchangeably) the scanning providing CT data representing contrast agent in the patient over time acquired ([0314], Perfusion imaging using gadolinium-based contrast is used to identify biomarkers of coronary stenosis. Late gadolinium enhancement imaging, also using gadolinium-based contrast, is used to assess myocardial infarction. Contrast agent corresponds to gadolinium-based contrast, wherein  the images are typically acquired both in short axis orientations, in which the imaging plane is parallel to the short axis of the left ventricle, and in long axis orientation);
generating perfusion examination information by a machine-learned model applied to the CT data ([0007], [0028], The trained Convolutional Neural Network (CNN) model trained on one or more of functional cardiac images, myocardial delayed enhancement images or myocardial perfusion images, wherein A machine learning system includes the trained CNN (see [0028]); and

Regarding claim 18, Golden teaches outputting the perfusion examination information (Fig. 3, [0015], FIG. 3 shows example SSFP MRI images 300a (end diastole) and 300b (end systole) which show the papillary muscles and myocardium of the left ventricle); and
regarding the remaining limitation of claim 18,  all the remaining  limitation are rejected the same as claim 1. 
Regarding claim 19, Golden teaches generating comprises generating a diagnosis and/or therapy as the perfusion examination information ([0118], [0196] FIG. 46 is a flow diagram of one implementation of a process to identify and display myocardial defects. In addition an example interface 1300 is shown in FIG. 13 which displays multiple computed measurements. These measurements include the average rate at which blood leaves the ventricle, and ED mass 1308, which is the mass of the myocardium (see [0196]).

6.	Claims 20  is rejected under 35 U.S.C. 103 as being unpatentable over Golden US 20180218502 A1, in view of Heuscher US 20160000389 A1, further in view of Sankaran US 20150302139, as applied to claim 18 above,  and further more in view of Tachizaki, Hisashi (hereafter Tachizaki)  US 20030016778 A1 published on January 23, 2003.

Regarding claim 20, Golden teaches generating comprises generating by the machine-learned model comprising a deep-learned neural network applied to the CT data ([0007], a trained Convolutional Neural Network (CNN) model trained on one or more of functional cardiac images, myocardial delayed enhancement images or myocardial perfusion images It is well-known that a CNN is a deep learning approach that is widely used for solving complex problems),) 
However,  Golden in view of Tachizaki does not specifically teach “personalized patient information”
On the other hand,  Sankaran teaches personalized patient information ([0055],  a set of clinical parameters  are measured, where the parameters include heart-rate, systolic and diastolic brachial blood pressures, hematocrit, patient height and weight, and patient history, e.g., smoking status, presence/absence of diabetes, etc.,. The set of derived quantities may be calculated from the image scan and the digital representation.  personalized patient information corresponds to the set of clinical parameters); 
It is known that trained CNN model is important to determine pathologies and functional characteristics of the myocardial. It would have been obvious to further modify the method of Golden in view of Tachizaki to incorporate personalized patient information because allow user of Golden to obtain a more complete trained medical data that including both functional cardiac images such as myocardial [0007]. One would have been motivated to visualize both myocardial image and clinical information in the same screen side by side. 


7.	Claims 6 is rejected   under 35 U.S.C. 103 as being unpatentable over  Golden , US 20180218502,  in view of Heuscher US 20160000389 A1, further in view of Sankaran US 20150302139, as applied to claim 1 above,  further in view of Mistretta Charles A WO 0175469 A1 published on October 11, 2001.
Regarding claims 1 and 6 the combination of Golden , Heuscher and Sankaran fail teach “acquiring the information comprises acquiring an arterial enhancement curve information for the patient”.

On the other hand, Mistretta  teaches acquiring the information comprises acquiring an arterial enhancement curve information for the patient (claim 7, page 5 line 30- page 6 line 2, a signals from identified arterial voxels are used to produce an arterial contrast enhancement reference curve that is used to segment arterial voxels by a correlation process).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of generating an arterial contrast enhancement reference curve 
taught by Mistretta  into the combination  of Golden , Heuscher and Sankaran. One would have been motivated to do so because to allow user of Golden to evaluate injection rate, dose volume, anatomic region and the patients’ health since  the contrast enhancement reference curves 280 and 282 will depend on injection rate, dose volume, anatomic region and the patients’ health (see page 13 lines 14-17). In addition, a high resolution 3D image of the arterial allows user of Golden to visualize more clearly and analyze in more detail the structure of the artery in 3-D space (see page 18 lines16-24) .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/              Examiner, Art Unit 3793       

                                                                                                                                                                                                                                                                                                                                                                  


/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793